Dear Ferguson
¶ 0 This office has received your request for an official Attorney General Opinion in which you ask, in effect, the following question:
Does Article II, § 12 of the Oklahoma Constitution prohibit anindividual from simultaneous membership on a school district'sboard of education and the governing body of an Indian tribe ofOklahoma?
¶ 1 You ask whether the Constitution1 prohibits an individual from serving simultaneously as a member of the governing body of a tribe and as a member of a school district's board of education. Article II, § 12 of the Oklahoma Constitution states:
  No member of Congress from this State, or person holding any office of trust or profit under the laws of any other State, or of the United States, shall hold any office of trust or profit under the laws of this State.
Id.
¶ 2 "In construing a statutory or constitutional provision, the primary object is to ascertain the intent of the framers. In ascertaining this intent, the language of the entire provision should be construed in light of its general purpose and object."Sullivant v. City of Oklahoma City, 940 P.2d 220, 224 (Okla. 1997). A plain reading of Article II, § 12 makes it inapplicable to foreign states or sovereign entities other than the United States and its states.
¶ 3 For the provisions of Article II, § 12 to apply, a person holding an office of trust or profit under the laws of Oklahoma, such as a member of a board of education of a local school district, must simultaneously be a member of Congress from Oklahoma, or a person holding an office under the laws of another state, or a person holding an office under the laws of the United States. Indian tribes are "domestic dependent nations" that exercise a degree of sovereign authority over their members and territories. See Oklahoma Tax Comm'n v. Citizen Band PotawatomiIndian Tribe, 498 U.S. 505, 509 (1991). Indian tribes are not, however, in and of themselves states. See Stephens v. CherokeeNation, 174 U.S. 445, 483-86 (1899). Because Indian tribes are not states, nor political subdivisions of the United States, persons holding offices in Indian tribes do not fall within the parameters of Article II, § 12. For Article II, § 12 to apply, the position must be created by a federal constitutional provision, statute or judicial interpretation.
¶ 4 Therefore, in answer to your question, a member of a local board of education may be elected to the governing body of an Indian tribe without forfeiting his or her seat on the school district's board of education.
¶ 5 It is, therefore, the official Opinion of the AttorneyGeneral that:
The Oklahoma Constitution at Article II, § 12 does notprohibit an individual from being a member of a school district'sboard of education and a member of the governing body of anIndian tribe unless the tribal position is created pursuant tofederal law.
W.A. "DREW" EDMONDSON Attorney General of Oklahoma
DOUGLAS F. PRICE Assistant Attorney General
1This Opinion is limited to application of state law. It does not address limitations (if any) imposed by the law of any particular Indian tribe.